Citation Nr: 0336291	
Decision Date: 12/23/03    Archive Date: 12/29/03	

DOCKET NO.  96-45 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 7, 
1995 for an award of service connection for post-traumatic 
stress disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder during the period from June 1, 
1995 to March 30, 1997.


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to March 2001 and June 2003 Orders of the United 
States Court of Appeals for Veterans Claims (Court).  In its 
March 2001 Order, the Court vacated an August 1999 decision 
of the Board denying entitlement to an effective date earlier 
than April 7, 1995 for an award of service connection for 
post-traumatic stress disorder.  In so doing, the Court 
remanded the veteran's case to the Board for action 
consistent with a February 2001 Joint Motion for Remand and 
to Stay Proceedings.

In its June 2003 Order, the Court vacated a July 2002 
decision of the Board, which once again denied an effective 
date earlier than April 7, 1995 for an award of service 
connection for post-traumatic stress disorder, as well as an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder during the period from June 1, 1995 to March 30, 
1997.  In so doing, the Court remanded the veteran's case to 
the Board for action consistent with a June 2003 Joint Motion 
to Vacate and Remand.  The case is now, once more, before the 
Board for appellate review.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The VA will 
notify you if further action is required on your part.


REMAND

At the time of the aforementioned Joint Motion in June 2003, 
it was noted that the Board had failed to present sufficient 
reasons and bases to support its conclusion that the VA had 
provided adequate notice to the veteran of the information 
and evidence necessary to substantiate his claim pursuant to 
the provisions of 38 U.S.C.A. § 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA).  More 
specifically, no notice had been provided in any VA document 
which informed the veteran about which evidence supporting 
his claim would be provided by the VA, and which (evidence) 
was expected to be provided by him.  Moreover, the Board had 
failed to provide adequate reasons and bases to support its 
conclusion that "nothing" submitted to the VA prior to April 
1995 could be construed as expressing an intent to file a 
claim for, or a belief in entitlement to, service connection 
for post-traumatic stress disorder.  Specifically, the 
Board's statement of reasons and bases was inadequate in 
light of two separate statements by the veteran, one 
submitted in October 1991, and the other authored in April 
1992.  The Board had failed to address whether either or both 
of these statements could have constituted an informal claim 
for service connection for post-traumatic stress disorder.

Finally, during the course of the aforementioned Joint 
Motion, it was noted that the Board had recognized that the 
veteran had submitted a claim for a total disability rating 
based upon individual unemployability.  Apparently, this 
claim was initially raised in the veteran's substantive 
appeal which was filed in November 1996.  In a Supplemental 
Statement of the Case issued in March 1997, the RO denied 
entitlement to a total disability rating based upon 
individual unemployability.  Following that action, the 
veteran filed another copy of his substantive appeal, in 
conjunction with a Statement in Support of Claim, which the 
RO apparently construed as a Notice of Disagreement.  
However, no Statement of the Case was ever issued.  The Board 
referred the issue of a total disability rating based upon 
individual unemployability to the RO for initial 
adjudication.  However, the parties, at the time of the joint 
motion in question, agreed that the issue of a total 
disability rating based upon individual unemployability 
should have been remanded rather than referred.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should consider the two 
statements by the veteran submitted on VA 
Form 21-4138, "Statement in Support of 
Claim," the first of which was received 
on October 5, 1991, and the second of 
which was composed on April 6, 1992.  
Both of these statements should be 
considered in the context of whether they 
constituted an informal claim or claims 
for service connection for post-traumatic 
stress disorder.  

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO, not 
specifically addressing the issues under 
consideration is not acceptable.  The RO 
must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

3.  The RO should then issue a Statement 
of the Case on the issue of a total 
disability rating based upon individual 
unemployability due to service-connected 
disability.  Accompanying that Statement 
of the Case should be notice to the 
veteran of his appellate rights, and of 
the need to timely file a Substantive 
Appeal in order to perfect his claim.  
The Statement of the Case must contain 
notice of all relevant actions taken on 
the veteran's claim for a total 
disability rating based upon individual 
unemployability, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to that 
issue.  

4.  The RO should additionally review the 
veteran's claims for an earlier effective 
date for an award of service connection 
for post-traumatic stress disorder, as 
well as an evaluation in excess of 30 
percent for post-traumatic stress 
disorder for the period from June 1, 
1995, to March 30, 1997.  Should those 
benefits remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on those claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to those 
issues.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The issue of entitlement to a total disability 
rating based upon individual unemployability should be 
returned to the Board only if the veteran perfects his appeal 
as to that issue with the filing of a timely Substantive 
Appeal.  

The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



